DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-16, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez-Icaza Rivera  et al. (hereinafter Rivera), U.S. Patent Application Publication 2016/0323137.
Regarding Claim 1, Rivera discloses a system comprising:
a plurality of neural network processor cores arrayed in a grid, the grid having a plurality of rows and a plurality of columns [“core array” ¶51; Fig. 3]; and 

the network comprises a switchable bypass between each adjacent core [“If a KILLSWITCH bit is set/activated for a core circuit 10, the core circuit 10 is selectively disabled, thereby removing the disabled core circuit 10 from all active chip configurations for the chip circuit 100.” ¶68; Fig. 7B, 8; Note: This rejection uses the interpretation that a bypass between each adjacent core is switchable.], and 
the network is adapted to bypass a defective core of the plurality of neural network processor cores by providing a connection between two non-adjacent rows or columns of the grid [“all computation is programmed around the non-router core unit defect by disabling the hardware core circuit” ¶75; “each remaining hardware core circuit in FIG. 7B is logically mapped by the chip configuration unit 109 as a software core circuit” ¶76; Fig. 7B], and 
transparently routing messages between the two non-adjacent rows or columns, past the defective core [“all computation is programmed around the non-router core unit defect by disabling the hardware core circuit” ¶75; “each remaining hardware core circuit in FIG. 7B is logically mapped by the chip configuration unit 109 as a software core circuit” ¶76; Fig. 7B].

Regarding Claim 2, Rivera discloses the system of claim 1.  Rivera further discloses wherein: the network comprises a loop connecting all cores within a row or column [“core array” ¶51; Fig. 3; Note: As claimed, the network connections between cores in the array form loops within rows or columns].

Regarding Claim 3, Rivera discloses the system of claim 1.  Rivera further discloses wherein: the network comprises a loop connecting all cores within two adjacent rows or columns [“core array” ¶51; Fig. 3; Note: As claimed, the network connections between cores in the array form loops within adjacent rows or columns].

Regarding Claim 10, Rivera discloses the system of claim 1.  Rivera further discloses wherein each of the plurality of neural network processor cores is identified by a physical address [“a core circuit 10 with a corresponding physical label identifying a physical location of the core circuit” ¶71].

Regarding Claim 11, Rivera discloses the system of claim 10.  Rivera further discloses wherein the network is adapted to map a logical address to each of the cores, and wherein bypassing the defective core comprises remapping the logical addresses [“a core circuit 10 with a corresponding logical label identifying a logical location of the core circuit 10 included in a chip circuit 100 configured for computation/processing” ¶72; “the chip configuration unit 109 logically maps non-faulty core circuits 10 of the chip circuit” ¶52].

Regarding Claim 12, Rivera discloses the system of claim 1.  Rivera further discloses wherein the network is adapted to deliver message between cores, based on relative addresses [“hardware core circuits with corresponding physical labels (0,0), (1,0) and (2,0) are logically mapped as Software core circuits with corresponding logical 

Claims 13-16 are rejected on the same grounds as claims 1, 10-12, respectively.
Claims 17-19 are rejected on the same grounds as claims 1-3, respectively.
Claim 25 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Alvarez-Icaza Rivera et al. (hereinafter Alvarez), U.S. Patent 8,990,616.
Regarding Claim 1, Rivera discloses a system comprising:
a plurality of neural network processor cores arrayed in a grid, the grid having a plurality of rows and a plurality of columns [“core array” ¶51; Fig. 3]; and 
a network interconnecting at least those of the plurality of neural network processor cores that are adjacent within the grid [“core array” ¶51; Fig. 3], wherein: 

transparently routing messages between the two non-adjacent rows or columns, past the defective core [“all computation is programmed around the non-router core unit defect by disabling the hardware core circuit” ¶75; “each remaining hardware core circuit in FIG. 7B is logically mapped by the chip configuration unit 109 as a software core circuit” ¶76; Fig. 7B].
However, Rivera fails to explicitly disclose wherein: the network comprises a switchable bypass between each adjacent core.
Alvarez discloses wherein: the network comprises a switchable bypass between each adjacent core [“switch” col. 7, line 23; Fig. 1, 5, 6; Note: This rejection uses the interpretation that a switchable bypass is located between each adjacent core.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Alvarez before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Alvarez.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.



Regarding Claim 3, Rivera and Alvarez disclose the system of claim 1.  Rivera further discloses wherein: the network comprises a loop connecting all cores within two adjacent rows or columns [“core array” ¶51; Fig. 3; Note: As claimed, the network connections between cores in the array form loops within adjacent rows or columns].

Regarding Claim 5, Rivera and Alvarez disclose the system of claim 1.
However, Rivera fails to explicitly disclose wherein the bypass comprises a multiplexor.
Alvarez discloses wherein the bypass comprises a multiplexor [“multiplexer” col. 19, line 44; col. 7, line 51; Fig. 5, 6, 8].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Alvarez before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate in bypasses a multiplexer of Alvarez.
Given the advantage of reduced circuitry complexity, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Rivera and Alvarez disclose the system of claim 1. 

Alvarez discloses wherein the bypass precedes each core, and is adapted to select between an input from an adjacent core and a non-adjacent core [“each switch is further interconnected with at least one adjacent neighboring switch” col. 4, lines 10-12; “interconnects non-neighboring switches” col. 5, line 57; Fig. 1, 4; Note: The switch isolates the core and therefore is preceding it.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Alvarez before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Alvarez.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Rivera and Alvarez disclose the system of claim 1.  
However, Rivera fails to explicitly disclose wherein the bypass succeeds each core, and is adapted to select between an output of each core and of a preceding core.
Alvarez discloses wherein the bypass succeeds each core, and is adapted to select between an output of each core and of a preceding core [“each switch is further interconnected with at least one adjacent neighboring switch” col. 4, lines 10-12; “interconnects non-neighboring switches” col. 5, line 57; Fig. 1, 4, Note: The switch isolates the core and therefore is succeeding it.].

Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Rivera and Alvarez disclose the system of claim 7. 
However, Rivera fails to explicitly disclose wherein the bypass is connected to a succeeding core without any additional connection between the core and the succeeding core.
Alvarez discloses wherein the bypass is connected to a succeeding core without any additional connection between the core and the succeeding core [“A Switch 20 exchanges packets with adjacent neighboring switches 20 via normal data paths 30N. A switch 20 may also exchange packets with non-neighboring Switches 20 via redundant data paths 30R.” col. 6, lines 3-6; Fig. 1, 4; Note: The connections and redundant connects are pre-existing and not additional connections are made after fault.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Alvarez before him before the effective filing date of the claimed invention, to modify the system of Rivera to incorporate the switches of Alvarez.
Given the advantage of routing signals between cores in order to increase the number of neurons for increased computation power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 21-24 are rejected on the same grounds as claims 5-8, respectively.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera in view of Hickey et al. (hereinafter Hickey), U.S. Patent Application Publication 2011/0302450.
Regarding Claim 9, Rivera discloses the system of claim 1.
However, Rivera fails to explicitly disclose wherein the plurality of neural network processor cores are adapted to operate at a reduced clock frequency when bypassing a defective core.
Hickey discloses wherein the plurality of neural network processor cores are adapted to operate at a reduced clock frequency when bypassing a defective core [“clock frequency may need to be reduced for a variety of reasons, including the need to accommodate the longer wires needed for larger circuit areas.” ¶3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Rivera and Hickey before him before the effective filing date of the claimed invention, to modify the system of Hickey to incorporate reduced clock frequency due to longer times attributed to longer wire lengths.
Given the advantage of extending chip life abet at reduced performance over scrapping the chip, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) Rivera in view of Alvarez does not disclose, “the network comprises a switchable bypass between each adjacent core,” 2) Alvarez fails to disclose claims 6 and 7, and 3) Rivera fails to disclose claim 12.  Examiner disagrees for at least the following reasons.

Second, Alvarez does disclose a bypass that is adapted to select between inputs/outputs.  The system in Alvarez has a predetermined selection criteria which bypasses routing of a component failure (see Fig. 4) or in combination with Rivera the kill bit switch.  Based on the current claim language, the reference’s cores are adapted to take either inputs or provide either outputs.
Third, claim 12 recites “relative addresses” which is not defined in the specification or in the claim.  The logical addresses of Rivera reads on the claim language.
The current claim language is very broad and lacks specific limiting language in line with the arguments advanced.  If specific interpretations of claim limitations are desired, the claims should be amended to clarify those interpretations.  Otherwise, broadest reasonable interpretation is used.
For at least these reasons, the rejections of the claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123